UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 00052766 GO-PAGE CORPORATION (Exact name of registrant as specified in its charter) 500 North Rainbow Road , Suite 300 Las Vegas Nevada, 89107 702-448-8179 (Address, including zip code, and telephone numbers, including area code, of registrant’s principal executive offices) Shares of Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: 66 Pursuant to the requirements of the Securities Exchange Act of 1934 GO-PAGE CORPORATION has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 25, 2015 By: /s/ Peter Schulhof PETER SCHULHOF Chief Executive Officer, President, Secretary and Treasurer
